(ggp4'aallsuopcrqs@                                                                                                                                                     OflSN EAAYT1I
(oeBrzr',roD scz{,{sn ruuo{                                                   IUNOJ f,HI dO XUfl'IJ 'I                                                            sNorrlos uorud
             Rtl[,Lr$lsH0Y 9'1Bnq                           2 01
                                                  ?uqu
                                                                     "H          ?/!t'lfnryt { *                                            "ty                                 :sxtwn!ru
                                                                                                                                                                               *t?
       puryauJo lrmouY            ro I?IISJ?I I 'S'n ol pe/rro lunourv                                                                                                        eed ecrNas
                                                                 {sn{h}tsril so)nEI)
                                                                    He?iftfit gsrmlff---
                                                                              ':,?:z']   t                                          (enoqo umoqs uotlt Tuata[1pt1 tQuo a4aldutoc) sso.rppv
                         'epoqeJo aculd lunsn
 s.luepueJap eqt m 3u1p1se: ueql      uotlerc                                                ^
       -srp pu? e8e elqelrns;o uos:ed      y tr                                                                                (ad.oqo ua.oqs   putt) poues lenpr^ryurJo      oltrl puu e[ruN
                                        ($opq slnuat aag e^oq? peurBu ''clo'uorluodroc                       'lsnprrupur eqt elecol ol elqerm ru? I luql u.mrr pu?,$ruec {queq          1;(
                   pouesu sseJppe ern le u^\oqs ''Jle 'uotlu:od:oc l(uuduoc 'pnpr^rpur eql uo ro e^oqe u \oqs sse+p? eql 1" ''c]e 'uorlaodroc ',(ueduroc 'l?npl^tpul eql uo
            ^{ol3q
           peqursep ssecord aql'..$flErueU,, uI u,toqs se pelncexe eleq E 'eJr^resJo acueprle le8s1 a,req
                                                                                                           fl 'paues flleuosrad ereq ! I tzql umler puu,$rgec {qoreq I
                                                                                                                                                                     s! 982   I4Sn auo uDtfi
           tt                                                                                    7T       "*      K'o*                                   atoutfi gg7 74J92 1s.r{t1uo u8tg)
                                                                                                    eNsS Ol           urBF6;o                               'patuclput ssecord 3o :equmu
          elec                         Irelo Jo,(1ndeq g4gn pezFoqlnvJo amleu8rg                     lcl.rlslo            lrFtslo                      l"lolotlt roJ ldrecer a8pelmouqoe 1
 trNII SIHI A\OTtrB flIIUA\ ION O(I                                                 AANO TYHSUYIAI 'S'N dO                                         uo.{ Ato1f,fl gJYds
                                    -
                                                                             INVON:IJIIC E
                                                                               JdIJNI\{'IdX               :JoJleqeq uo arta.:as Euqsanbar rolemSFg raqlo ro {euo$VJo smleu8rg
PIOJ
                                                                                                                                                                                   PIJC-
                                                                    :(aaatag ng alqofD^y sautJ patDwltsg                                                        puD .s,oqunp auoqdalaj
        ilYW)a3IAuaScNIIIqiIdxaNIIsIsSV.I1I^\JVHJNoIJYhruo{NIuaHIouosNoIJ3nuJSNI.IVIJ:IdS
                                                ecr^res roJ >lce{c
                                                                         I
                                                                         I
                                                asEJ srql   u   pe^Jas   .
                                         aq o1 sarped3o     r"qo.11 I
                                     982 - uuo.{.*1, q1r^       p"-". I
                                        eq o1 ssocordgoreqump            l- -
                                                                                   :A\Olgg SS:ruCCV ONy AhWN JV UAJSAnb[U OI 1\dOC ACIAUAS dO Af,IION ONAS
                                                                                                               .*'Jr'\o q. -|                                                     rY
                                                                                                   nLbo"/ '-1T
                                                                                      (apo3 417 puo atDrs 'ttlC   "o1t1   ruaw.ody'ggy      n   7aa4g) SSiruOOrr'
                                                                                                                                                       SSiruO61V        \          _L
                                                                                                                                                                   .}
                                                                                                                                                                                 r,,
                                  ssaJoud do      ad1\J,                                                                                                                      INVCNA{ACI
                                                    a
                             ugsl InNasv) Junof,                                                                                                                               CJIJNIV'Id
                                                        'rutols1rylo asra^at aqt uo
                         'S'n aW {q ssacot1to ntMas,, .totsuot4ctulsuJ aag                                                      ecr^res slerlsrslN sel?ls pelpn
        ,.lotlsrDl   I   Case: 1:18-cv-04882 Document #: 7 Filed: 11/28/18 Page 1 of 1 PageID #:82                                  ec4snf Jo tuetuuBdec's'n
                     I{UNIUU CNY J,dltrf,f,U SSSJOUd
